DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure, but instead simply repeats the claim language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 20 recite the limitation "the operating system" in line 2 and line 1, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are directed to "one or more tangible, non-transitory computer-readable storage mediums".  However, the claimed "mediums" simply store instructions and nothing more.  As such, it is believed that the “instructions” would reasonably be interpreted by one of ordinary skill as the abstract idea of any portion of a computer code, including the forms of software, per se, used in computing.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 U.S.C. 101.  It is recommended that the claims be amended to positively recite the use of the instructions as “when executed by a computer processor” or the like.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mircescu (U.S. Patent Application Publication Number 2015/0096018).
Regarding claim 1, Mircescu discloses a computing apparatus, comprising: a processor and a memory (paragraph 36, processor and memory); an operating system (paragraph 36, operating system); an application framework including instructions to search a target directory for one or more shared libraries and to attempt to load the one or more shared libraries if found (paragraph 48, computer program instance with execution thread, and shared libraries); and an application comprising: a library file comprising a primary feature module to provide a primary feature of the application, the primary feature module structured to operate within the application framework, wherein the library file is not independently executable by the operating system (paragraph 48, library implements functional aspects of specific program); and an unmanaged executable binary to host the library file, wherein the unmanaged executable binary is not managed by the application framework, and comprises hooks to intercept the application framework’s attempt to load the one or more shared libraries, and to provide security services to 
Regarding claim 4, Mircescu discloses wherein the target directory is a local directory of the unmanaged executable (paragraph 48, library loaded to memory operating system process).
Regarding claim 5, Mircescu discloses wherein the target directory is an operating system directory (paragraph 48, library loaded to memory operating system process).
Regarding claim 6, Mircescu discloses wherein the one or more shared libraries are Unix or Linux shared object libraries (paragraph 48, Linux executable modules).
Regarding claim 7, Mircescu discloses wherein the one or more shared libraries are Windows dynamic link libraries (paragraph 48, DLLs).
Regarding claim 8, Mircescu discloses wherein the application framework instructions are to search for the one or more shared libraries by name (paragraph 54, LoadLibrary function).
Regarding claim 9, Mircescu discloses wherein the unmanaged executable binary comprises instructions to kill an instance of the unmanaged executable binary if the security services detect a security failure (paragraph 47, prevents code from executing).
Regarding claim 12, Mircescu discloses one or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to: provide a main library having code for a primary application feature, the library file being non-executable independently, and structured to operate within an application framework (paragraph 48, library implements functional aspects of specific program), wherein the application framework comprises instructions to search a target directory for a list of shared libraries, and to attempt to load the shared libraries, if found, outside the purview of the main library (paragraph 48, 
Regarding claim 14, Mircescu discloses wherein the target directory is a local directory of an executable object that provides the unmanaged executable process (paragraph 48, library loaded to memory operating system process).
Regarding claim 15, Mircescu discloses wherein the security regimen comprises an antivirus scan of the one or more libraries (paragraph 89, anti-malware engine scans modules based on parameters).
Regarding claim 16, Mircescu discloses wherein the security regimen further comprises terminating the unmanaged executable process if any library fails the security regimen (paragraph 47, prevents code from executing).
Regarding claim 17, Mircescu discloses wherein the security regimen comprises hashing a library and comparing the hash to known malicious software (paragraph 70, identification indicator is hash, and paragraph 71, retrieves module reputation based on indicator).
Regarding claim 18, Mircescu discloses wherein the security regimen comprises querying a reputation cache for a reputation for a library (paragraph 71, retrieves module reputation from cache).
Regarding claim 19, Mircescu discloses a method of providing enhanced security to an application framework that searches a target directory for shared libraries by name, and attempts to load any shared libraries found outside the purview of a managed process (paragraph 48, computer program instance with execution thread, and shared libraries), the method comprising: hosting a main process of the managed process as a library file under an unmanaged executable process (paragraph 48, library); wherein the library file is structured to operate within the application framework (paragraph 48, library implements functional aspects of specific program); and wherein the unmanaged executable process is unmanaged with respect to the application framework, and includes operating system hooks to intercept the application framework’s attempt to load the one or more shared libraries, and to subject the libraries, if found, to a security regimen (paragraph 66, activity monitor uses OS hooking to detect attempt to load DLL, and paragraphs 72 and 73, determines and stores module reputation data), wherein the application framework’s attempt to load the shared libraries is blocked if a shared library fails the security regimen (paragraph 47, prevents code from executing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mircescu in view of Kuskov et al. (U.S. Patent Application Publication Number 2019/0243976), hereinafter referred to as Kuskov.
Mircescu disclosed techniques for malware scanning.  In an analogous art, Kuskov disclosed techniques for determining whether applications are categorized as malicious.  Both systems deal directly with malware scanning.
Regarding claim 2, Mircescu discloses wherein the operating system is a Microsoft Windows operating system, and wherein the application framework is a Microsoft application framework (paragraph 36, Windows, and paragraph 48, computer program instance executes in Windows).
Mircescu does not explicitly state that the application framework is a Microsoft .NET application framework.  However, subjecting .NET applications to malware analysis was well known in the art as evidenced by Kuskov.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mircescu by adding the ability that the application framework is a Microsoft .NET application framework as provided by Kuskov (see paragraph 37, .NET Framework).  One of ordinary skill in the art would have recognized the benefit that providing malware analysis for the .NET program platform would assist in more effective categorization of .NET applications (see Kuskov, paragraph 3).
Regarding claim 3, Mircescu discloses wherein the application framework is an open-source implementation of a Microsoft application framework (paragraph 36, Linux, and paragraph 48, computer program instance executes in Windows).

Regarding claim 10, Mircescu does not explicitly state wherein the unmanaged executable binary comprises instructions to load an interpreter of the application framework as an object according to an object model.  However, subjecting .NET applications to malware analysis was well known in the art as evidenced by Kuskov.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mircescu by adding the ability that the unmanaged executable binary comprises instructions to load an interpreter of the application framework as an object according to an object model as provided by Kuskov (see paragraph 37, CLR profiler).  One of ordinary skill in the art would have recognized the benefit that providing malware analysis for the .NET program platform would assist in more effective categorization of .NET applications (see Kuskov, paragraph 3).
Regarding claim 11, the combination of Mircescu and Kuskov discloses wherein the interpreter is a Microsoft .NET common language runtime (Kuskov, paragraph 37, CLR profiler).
Regarding claim 13, Mircescu discloses wherein the operating system is a Microsoft Windows operating system, and wherein the application framework is a Microsoft application framework (paragraph 36, Windows, and paragraph 48, computer program instance executes in Windows).
Mircescu does not explicitly state that the application framework is a Microsoft .NET application framework.  However, subjecting .NET applications to malware analysis was well known in the art as evidenced by Kuskov.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mircescu by adding the ability that the application framework is a Microsoft .NET application framework as provided by Kuskov (see paragraph 37, .NET Framework).  One of ordinary skill in the art would have recognized the benefit that providing malware analysis for the .NET program platform would assist in more effective categorization of .NET applications (see Kuskov, paragraph 3).
Regarding claim 20, Mircescu discloses wherein the operating system is a Microsoft Windows operating system, and wherein the application framework is a Microsoft application framework (paragraph 36, Windows, and paragraph 48, computer program instance executes in Windows).
Mircescu does not explicitly state that the application framework is a Microsoft .NET application framework.  However, subjecting .NET applications to malware analysis was well known in the art as evidenced by Kuskov.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mircescu by adding the ability that the application framework is a Microsoft .NET application framework as provided by Kuskov (see .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. Patent Application Publication Number 2017/0032121) disclosed techniques for detecting loading of a library.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/Victor Lesniewski/Primary Examiner, Art Unit 2493